Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 1 of 17 PageID: 47806




                                  Exhibit B
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 2 of 17 PageID: 47807




                    UNITED STATES DISTRICT COURT
                       DISTRICT OF NEW JERSEY

     KIMBERLEE WILLIAMS, et al.
                                               No. 2:11-cv-01754 (ES)
     Plaintiffs,                               (JAD)
                vs.                            CIVIL ACTION
     BASF CATALYSTS LLC, et al.

     Defendants.



       DECLARATION OF MEDIATOR AND FORMER UNITED
      STATES DISTRICT COURT JUDGE LAYN R. PHILLIPS IN
    SUPPORT OF THE PRELIMINARY APPROVAL OF THE CLASS
                    ACTION SETTLEMENT
   Layn R. Phillips declares:

         1.    I am a former United States District Court Judge and have

   served as a mediator in this matter over the last four years. I submit this

   declaration in support of preliminary approval of the proposed class

   action settlement between Plaintiffs and the members of the proposed

   Settlement Class and Defendants, BASF Catalysts, LLC (“BASF”), Cahill

   Gordon & Reindel (“Cahill”) and the named individual defendants.

         2.    In December of 2014, the parties agreed to mediation before

   me. After providing extensive submissions, the first round of face-to-face

   mediation took place on February 27, 2015. Although some progress was


                                        1
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 3 of 17 PageID: 47808




   made during the early sessions and over numerous phone calls, the

   parties could not agree on material terms to any settlement, and the

   mediation ended.

         3.    Mediation discussions resumed in April of 2016 after the

   District Court denied Defendants’ motions to dismiss Plaintiffs’ Second

   Amended Complaint. Despite face-to-face and telephonic sessions that

   lasted through the summer of 2016, the mediation again ended when the

   parties could not agree on material terms to any settlement.

         4.    After nearly two years of contentious discovery and

   significant disputes over the scope thereof and with pending appeals of

   decisions by the Court-appointed Special Discovery Master, Chief Judge

   Linares entered an order dated June 26, 2018 staying this litigation and

   directing the parties to appear before the Honorable Joseph A. Dickson,

   M.J. for settlement discussions. Following their appearance before Judge

   Dickson, the parties agreed to return to my supervision for further

   settlement discussions, which ultimately led to the proposed Class Action

   Settlement.

         5.    The settlement discussions under my supervision were

   vigorous, often contentious, and always conducted in good faith.

                                        2
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 4 of 17 PageID: 47809




         6.    Based on my experience as a former United States District

   Court Judge and mediator, as well as my frequent, detailed discussions

   with the parties over the past four years, and the information provided

   to me during the three previous rounds of mediation, it is my opinion that

   the   $72.5    Million   proposed    settlement   (plus   attorneys’   fees,

   administration costs and reasonable costs of litigation) represents a fair,

   reasonable, and adequate settlement given the substantial risks involved

   for both sides if this litigation continues.

         7.    Without waiver of the mediation privilege, I describe below

   my reasons for this view.

                       Qualifications and Experience

         8.    I am the founder of Phillips ADR Enterprises, and a member

   of the bars of Oklahoma, California, and the District of Columbia, as well

   as the United States Courts of Appeal for the Ninth and Tenth Circuits.

         9.    Before founding Phillips ADR Enterprises, I was a partner at

   Irell & Manella LLP, where I specialized in alternative dispute

   resolution, complex litigation, and internal investigations.




                                         3
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 5 of 17 PageID: 47810




           10.   I am also a former United States District Court Judge for the

   Western District of Oklahoma and a former United States Attorney for

   the Northern District of Oklahoma.

                             The Mediation Process

           11.   The parties engaged in three rounds of mediation before me,

   in between which the parties conducted extensive discovery and litigated

   nearly fifty motions before the Court-appointed Special Discovery

   Master, several of which the parties appealed to Chief Judge Linares.

           12.   Mediation sessions consisted of simultaneous, face-to-face

   meetings with both sides, and separate individual meetings with each

   side.

           13.   In addition, between the mediation sessions, I reviewed

   voluminous materials submitted by the parties and engaged in

   significant follow-up work with the parties, as well as with Magistrate

   Judge Dickson.

           14.   Counsel for the parties also negotiated outside my presence.




                                         4
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 6 of 17 PageID: 47811




         15.   All in all, I devoted 6 full days to mediate this matter in

   addition to the considerable time I spent in discussions with the parties

   outside of in-person mediation sessions.

         16.   Throughout the three rounds of mediation, I observed that the

   parties vigorously asserted their respective positions on all material

   issues. Many of these discussions were difficult and forced each side to

   carefully examine its own strongly held views of this case, but both sides

   always remained respectful and professional.

         17.   The parties were, in my view, represented by highly

   experienced, competent, and committed counsel. Indeed, given my

   understanding of the proceedings before this Court, the Third Circuit and

   the Special Discovery Master that included motion practice, fact and

   expert discovery and appeals, I am satisfied that the positions of the

   parties were well represented.        Besides having highly-experienced

   counsel, the parties retained experts on causation and liability to assist

   them in the litigation and the settlement negotiations. It is thus my

   opinion that the parties had mastered the complex substantive issues

   involved in this class action and were therefore able to appreciate the

   merits of the case and risks of continued litigation.

                                        5
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 7 of 17 PageID: 47812




         18.   Predictably, the proposed terms of the settlement evolved over

   the course of the three rounds of mediation and as the parties worked

   toward the common goal of achieving a fair, reasonable, and adequate

   settlement. And to that end, I presented recommendations and potential

   solutions in order to develop the construct that led to the proposed

   settlement.

           The Class Action Settlement Reflects a Compromise

         19.   The parties’ third and successful round of mediation began in

   the summer of 2018, following a period of particularly hard-fought

   litigation. In late spring and early summer 2018, the parties litigated

   well over a dozen motions. Special Master Rivera-Soto issued several

   significant orders, including those requiring the parties to hold an

   evidentiary hearing or “Science Day” considering the Emtal Talc testing

   record, ECF No. 485, requiring in camera review of correspondence

   plaintiffs’ counsel had with counsel in underlying litigations, ECF No.

   555, and resolving various discovery motions filed in the case, ECF Nos.

   500, 565, 591, 592. Plaintiffs filed an appeal on three issues, ECF Nos.

   506, 566, 600, and Defendants filed an appeal regarding one discovery

   issue, ECF No. 521. Plaintiffs also asked for an emergency stay pending

                                        6
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 8 of 17 PageID: 47813




   appeal, ECF No. 566-1. By June 2018, both sides were submitting several

   briefs or informal letter briefs per week, see ECF Nos. 537-601. On June

   26, 2018, Chief Judge Linares entered an order indicating that the

   parties might benefit from continued settlement discussions and

   temporarily stayed the case. ECF No. 602. As this history suggests, the

   resulting settlement arises from what was a particularly fierce litigation,

   with counsel vigorously representing both sides.

         20.   Plaintiffs’ Counsel in particular has proven themselves

   willing to zealously represent the proposed Settlement Class. They have

   litigated this matter for many years against Defendants’ own determined

   defense, achieving notable and difficult victories, including a successful

   appeal of the dismissal of the First Amended Complaint to the Third

   Circuit, as well as significant progress in discovery and motion practice

   during the two years between the rounds of mediation. I found that this

   history, along with their advocacy during mediation, suggests that

   Plaintiffs’ Counsel were prepared to litigate this case through trial, and

   face the risk of losing without any recovery for years of hard work.

         21.   Significantly, however, while firm in the strength of their

   positions, Plaintiffs’ Counsel also recognized that this case’s complexity,

                                        7
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 9 of 17 PageID: 47814




   as well as certain rulings and discovery developments, created litigation

   risks should the matter proceed further.

         22.   First, because of the complexity of this case and the size of the

   proposed Settlement Class, this case, which has already been pending for

   almost nine years, could last for years more as the parties would still

   need to complete expert discovery, the appeals of several decisions by the

   Special Discovery Master, class certification, trial, and appeals that

   would likely follow to the Third Circuit by either side which did not

   prevail on any given issue. The complexity and size of this litigation

   therefore means that any compensation that class members might

   receive could be delayed for years, if not altogether. As a result, it is my

   view, based on my supervision of the settlement discussions, that

   Plaintiffs’ Counsel weighed the risks of litigation against the need to

   provide timely benefits to the members of the proposed Settlement Class.

         23.   Second, under the New Jersey law on fraudulent concealment,

   class members would need to prove that plaintiffs in the underlying cases

   were damaged by an evidential record in those cases that did not contain

   the evidence Defendants are alleged to have concealed or made

   misstatements about. Plaintiffs’ Counsel have argued that this could be

                                        8
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 10 of 17 PageID: 47815




    done on a class-wide basis. While firm in their opinion, they have

    acknowledged the risk that proof of these damages might entail review

    of individual cases to some extent, which owing to the passage of time

    since Defendants’ alleged fraudulent activity began nearly 30 years ago,

    could prove highly difficult. Indeed, some counsel, witnesses and records

    pertaining to the underlying cases are no longer available.

          24.   Third, to recover here, plaintiffs would need to overcome

    various arguments that Defendants have raised based on the specific

    facts of the underlying litigations. On Defendants’ motion, the District

    Court ordered the disclosure of attorney-client communications between

    the Representative Plaintiffs and their counsel in their underlying

    actions, which the Special Discovery Master has extended to a sample of

    absent class members. Based on these disclosures, Defendants have

    pointed to evidence that some plaintiffs in the underlying cases sued

    many asbestos and talc defendants, in some cases without evidence that

    they were exposed to any particular manufacturer’s products. Several

    named plaintiffs in this litigation, for example, can no longer remember

    to which talc manufacturer’s products their decedents or family members

    were purportedly exposed.

                                         9
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 11 of 17 PageID: 47816




          25.   Similarly, discovery into the underlying litigations has also

    revealed that plaintiffs at the time often accepted modest settlement

    amounts much like what Engelhard/BASF paid to those same plaintiffs.

    Notably, these underlying plaintiffs accepted such modest settlements

    even from defendants for which there was evidence that their products

    contained asbestos.    Defendants have thus argued that the alleged

    conduct here caused no harm to the underlying litigations and

    settlements. For example, at least one named plaintiff settled talc claims

    against Engelhard for the same amount as she settled claims against a

    talc manufacturer whose products admittedly did contain asbestos.

    Defendants have thus argued that even if they had wrongly withheld

    information about asbestos in their talc, plaintiffs might still lack

    evidence sufficient to prove damages.

          26.   Fourth, continued litigation would entail risk on account of

    the difficulty of ascertaining the universe of class members.        Many

    decades-old lawsuits were filed against many talc manufacturers, for

    example, and determining which persons had verifiable claims against

    Engelhard in continued litigation would be a hard task. While these

    issues in some respects parallel Defendants’ arguments against the idea

                                        10
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 12 of 17 PageID: 47817




    that their conduct actually caused any underlying damages, they could

    pose another challenge in litigation. However, I agree with the parties

    that the class eligibility standards, discussed in Section 1.2 of the

    Settlement Agreement, both render the class ascertainable and ensure

    that it is not subject to fraudulent claims.

          27.   Fifth, if this litigation continues, Plaintiffs would have to

    contend with other alleged defenses such as (1) the lack of evidence of a

    particular plaintiff’s exposure to Emtal talc; (2) a claim that some

    plaintiffs relied upon experts since-discredited to prove the diagnosis of

    their claimed asbestos diseases: (3) that some claims were dismissed for

    other reasons, such as being untimely filed; (4) that some cases were filed

    in the wrong jurisdiction; or (5) that some cases were dismissed because

    of some other procedural or substantive reason unrelated to the asbestos-

    content of Emtal talc.

          28.   While Plaintiffs’ counsel advanced the evidentiary and legal

    responses to each of these issues, it is evident to me that they

    appropriately appreciated the litigation risks they faced based on the

    record developed in the case thus far.



                                        11
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 13 of 17 PageID: 47818




          29.   Defendants, in turn, have acknowledged that they too face

    significant risks if the Court does not approve the proposed Class Action

    Settlement. Plaintiffs, for example, claim to have identified documents

    and testimony that contradict the representations that Defendants made

    in the underlying cases to plaintiffs and the courts that (1) Emtal talc did

    not contain asbestos; (2) no evidence existed that Emtal talc contained

    asbestos; and (3) no Engelhard employee had ever testified about

    whether Emtal talc contained asbestos. If this litigation continues, there

    is also the possibility that the Court could grant Plaintiffs’ crime-fraud

    motion, which would result in the disclosure of communications that

    Defendants have claimed are protected from discovery by the attorney-

    client privilege. Defendants also recognized their exposure to punitive

    damages in addition to compensatory damages as well as the

    reputational harm that could result.

          30.   In sum, counsel for both sides assessed and balanced the

    substantial risks if this litigation continues. The Class Action

    Settlement, as a result, reflects a sound compromise by experienced,

    competent counsel.




                                        12
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 14 of 17 PageID: 47819




     The Fairness, Reasonableness, and Adequacy of the Settlement

          31.   The proposed Class Action Settlement resulted from arm’s

    length—and indeed, often contentious—negotiations and is, in my

    opinion, fair, reasonable, and adequate and achieves an outstanding

    result for the thousands of members of the proposed Settlement Class as

    it would, if approved, provide timely compensation to them.

          32.   If approved by the Court, the Class Action Settlement would

    establish a non-reversionary Settlement Trust Fund of $72,500,000. In

    addition, BASF and Cahill have agreed to pay up to $3,500,000 for

    administrative expenses incurred in designing, establishing and carrying

    out the Plan of Notice and the Plan of Administration. And in addition to

    paying benefits directly to the Settlement Class, BASF and Cahill have

    agreed to pay Class Counsel’s attorney’s fees, as approved by the Court,

    up to $22,500,000 and for the reimbursement of costs, as approved by the

    Court, up to $1,200,000.

          33.   Given my experience as a federal judge and years of mediating

    other complex actions, I believe the proposed Class Action Settlement to

    be fair, reasonable, and adequate in light of the parties’ claims and

    defenses, and the uncertainty inherent in litigation as complex as this.

                                        13
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 15 of 17 PageID: 47820




          34.     In reaching this conclusion, I found it significant that

    obtaining more money and benefits to the class would, even if it were

    possible, entail years more of discovery, trial, and appellate proceedings,

    where at each stage, Plaintiffs would face substantial risks relating to

    the ability to obtain class certification and the merits of their claim. At

    the same time, I recognized that providing the benefits to the Settlement

    Class now would itself be a significant benefit to the Class due to the

    passage of time since the alleged fraud began and its discovery nearly 30

    years later. Conversely, the Defendants face risks in their ability to

    defeat class certification and to prevail on the merits of the case, and face

    exposure to both compensatory and punitive damages claimed by the

    Plaintiffs.

          35.     As to the value of the benefits that would be provided to

    members of the proposed Settlement Class if the Class Action Settlement

    is approved, I believe that they are fair, reasonable, and adequate.

    Throughout the mediation proceedings, the parties presented expert

    analyses and historical data from asbestos settlement trusts that confirm

    my assessment that $72,500,000 is sufficient compensation. What’s

    more, the Class Action Settlement provides that if each qualified

                                         14
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 16 of 17 PageID: 47821




    mesothelioma claimant would receive less than $100,000 because of a

    higher than expected response rate to the Class Notice, Class Counsel

    could, in good faith, unilaterally terminate the settlement.

          36.   Finally, there are two aspects of the agreement on Class

    Counsels’ application for attorneys’ fees that also weigh in favor of the

    conclusion that the Class Action Settlement is fair, reasonable, and

    adequate. First, the parties only negotiated the amount of attorneys’ fees

    and expenses to be reimbursed after an agreement had been reached on

    the other material terms of the settlement, including the creation of a

    $72,500,000 Settlement Trust Fund. And second, Defendants agreed to

    not object to an award of attorneys’ fees and reasonable costs up to

    $22,500,000 and $1,200,000, respectively, that is in addition to the

    $72,500,000 Settlement Trust Fund.

          37.   All in all, if approved, the Class Action Settlement will

    provide the Settlement Class with a total benefit of $100 Million.

                                   Conclusion

          For all these reasons, the proposed Class Action Settlement is fair,

    reasonable, and adequate. It resulted from an arm’s length and often

    contentious mediation process and provides substantial benefits to the
                                        15
Case 2:11-cv-01754-BRM-AME Document 621-5 Filed 07/23/20 Page 17 of 17 PageID: 47822




    proposed Settlement Class in light of the risks of litigation. In my view,

    the settlement is a fair way of resolving difficult litigation, and I therefore

    support its approval.

          I declare that the foregoing to be true and correct.




                                  ________________________________________
                                  Layn R. Phillips
                                  Former U.S. District Judge

    Dated: December 11, 2019




                                          16
